Citation Nr: 1228321	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  09-48 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The Veteran had active service from February 1975 to July 1989.  The appellant is the Veteran's surviving spouse. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision by the Department of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office (RO).  An October 2009 rating decision granted the appellant Dependency and Indemnity Compensation (DIC) benefits, under 38 U.S.C.A. § 1318 (2010), but this does not foreclose entitlement to DIC benefits under 38 U.S.C.A. § 1310.  Significantly, pursuant to 38 U.S.C.A. § 2307 (West 2002), there are service-connected death burial benefits that are available under 38 U.S.C.A. § 1310, but not under 38 U.S.C.A. § 1318.  See Mintz v. Brown, 6 Vet. App. 277, 282-83 (1994); see also Moffitt v. Brown, 10 Vet. App. 214, 224 (1997).  This being the case, the issue of service connection for the cause of the Veteran's death, under 38 U.S.C.A. § 1310, is properly before the Board. 

The Board acknowledges that, in a March 12, 2010 statement, the appellant stated that he wished to withdraw his present appeal; however, in a March 16, 2010, statement, he indicated that he wished to continue prosecuting his appeal.  In light of the above, and because the appeal was certified to the Board, the Board finds that his appeal was not withdrawn and is properly before the Board. 

The Board remanded the claim in March 2011 for further development. 


FINDINGS OF FACT

1.  According to the Veteran's death certificate, the immediate cause of her death on May [redacted], 2008, was cardiorespiratory arrest, which was due to myocardial infarction and ischemic cardiomyopathy. 

2.  The Veteran's cardiorespiratory arrest, myocardial infarction, and ischemic cardiomyopathy were first clinically demonstrated many years after service, and there is no competent evidence of a causal connection between the Veteran's cardiorespiratory arrest, myocardial infarction, and ischemic cardiomyopathy and military service or any incident therein. 

3.  At the time of death, service connection was in effect for dysthymic disorder, rated 70 percent disabling, status post vaginal hysterectomy, rated 30 percent disabling, post-traumatic arthritis of the left foot, rated 10 percent disabling, and post-traumatic arthritis of the rheumatic fever, rated 10 percent disabling, she was also in receipt of service connection for total disability rating due to individual unemployability (TDIU), effective June 25, 1997.  

4.  The preponderance of the evidence shows that the Veteran's death was not due to or the result of service or to a disability of service origin.


CONCLUSION OF LAW

A service-connected disability did not contribute substantially or materially to cause the veteran's death.  38 U.S.C.A. § 1131, 1154(a), 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b) (2011).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, that will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the context of a claim for DIC benefits, which includes a claim of service connection for the cause of the Veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In 992008, the RO attempted to provide the appellant with adequate notice of the elements necessary to substantiate her claim for benefits; however, this letter did not include a statement of the conditions, if any, for which the Veteran was service connected at the time of his death, an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, or an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected, in accordance with Hupp which was issued after the rating decision. 

In April 2011, subsequent to the Board's March 2011 remand of this case, the appellant was provided a Hupp-compliant notice.  Therefore, he was not prejudiced by the deficiencies in the original September 2008 letter.  Although Hupp-compliant notice was not provided prior to the first adjudication of the claim, complete notice was provided in the April 2011 notice letter, which was sent before the claim was readjudicated in the April 2012 supplement statement of the case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or SSOC, is sufficient to cure a timing defect); see also Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006).  Therefore, it is not prejudicial to the appellant for the Board to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  In light of the denial of the cause of death claim, no disability rating or effective date will be assigned, so there can be no possibility of prejudice to her under the holding in Dingess.

VA has a duty to assist the appellant in the development of her claim.  This duty includes assisting the appellant in the procurement of any pertinent treatment records and obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  All available service treatment records (STRs) and VA treatment records have been associated with the claims file.  

The Board's March 2011 remand also requested a VA medical opinion concerning whether a service-connected disability - but especially the dysthymic disorder - had caused or contributed substantially or materially to the Veteran's death.  In addition, an opinion regarding whether the Veteran developed heart disease in service or within one year of separation from service was also requested.  That remand also requested that the Veteran identify any treatment records prior to the Veteran's death, and that these records be obtained.  

On remand, pursuant to these directives, the AMC requested that the appellant identify any such treatment records.  However, the appellant did not respond to this request.  The requested VA medical opinions were obtained.  Hence, there was compliance with the Board's March 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (indicating an appellant is entitled to compliance with remand directives as a matter of law, and that the Board commits error in failing to ensure there has been this required compliance).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Further, the appellant has not made the RO/AMC or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and has not argued that any error or deficiency in proving her notice or assistance with her claim is unduly prejudicial, meaning outcome determinative of her claim.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls on the party attacking the agency's determination).  So no additional notice or assistance is required, and the Board may proceed to addressing the merits of this appeal. 

The duty to assist has, therefore, been satisfied and there is no reasonable possibility that further assistance to the appellant by VA would be capable of substantiating her claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met with respect to the appellant's cause of death claim, there is no prejudice to the appellant in adjudicating the appeal.

II.  Analysis

The law provides DIC benefits for a spouse of a Veteran who dies from a service-connected disability.  See 38 U.S.C.A. § 1310.  A service-connected disability is one that was incurred in or aggravated by active military service in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Certain conditions, cardiovascular disease, will be presumed to have been incurred in service if manifested to a compensable degree, generally meaning to at least 10-percent disabling, within one year after discharge from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

Service connection also is available on a secondary basis for disability that is proximately due to, the result of, or chronically aggravated by a service-connected condition.  38 C.F.R. § 3.310(a) and (b); Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

When any Veteran dies from a service-connected disability, the Veteran's surviving spouse, children and parents are entitled to dependency and indemnity compensation.  38 U.S.C.A. § 1310.  A death will be considered to result from a service-connected disability when the evidence establishes that disability that is causally related to service either caused, or contributed substantially or materially to the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

For a service-connected disability, i.e., a disability of service origin, to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312.  

Although there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id.

Turning now to the relevant facts of this particular case.  According to the Veteran's death certificate, the immediate cause of her death on May [redacted], 2008, was cardiorespiratory arrest, which was due to myocardial infarction and ischemic cardiomyopathy.

At the time of death, service connection was in effect for dysthymic disorder, rated 70 percent disabling, status post vaginal hysterectomy, rated 30 percent disabling, post-traumatic arthritis of the left foot, rated 10 percent disabling, and post-traumatic arthritis of the rheumatic fever, rated 10 percent disabling.  The combined schedular rating was 80 percent; entitlement to a TDIU was established, effective June 25, 1997.

Her service treatment records (STRs), however, are silent as to any cardiovascular conditions that were ultimately fatal, either in the way of a relevant subjective complaint (e.g., symptom, etc.) or objective clinical finding such as a pertinent diagnosis.  Nor is there indication of cardiovascular disease, certainly not to the required minimally compensable degree of at least 10-percent disabling, within one year of his separation from active duty in July 1989, so meaning by July 1990. 

In June 2011, a VA psychologist rendered a medical opinion in June 2011.  The psychologist reviewed the Veteran's claim file.  It was noted that the records indicated a longstanding history of treatment for depression/dysthymic disorder, borderline personality disorder, poly-substance abuse, and support for multiple psychosocial stressors.  The Veteran had multiple psychiatric hospitalizations and exacerbations of her depression during periods of increased psychosocial stress.

The examiner opined that it was less likely than not that the Veteran's death by "cardiorespiratory arrest due to myocardial infarction, due to ischemic cardiomyopathy" was related to service, and in particular, to her service-connected psychiatric disability.  It was also opined that it was less likely as not that the Veteran's service-connected psychiatric disability caused or aggravated a heart disability.  Regarding the question of whether the Veteran's heart disease developed during service or within one year of separation from service, the psychologist stated that a medical physician should make that determination.  

In a March 2012, medical opinion, a VA physician reviewed the Veteran's claim file and noted the service treatment records show a complaint of chest pain associated with productive cough and chest wall tenderness on April 7, 1983; the diagnosis was costochondritis.  A May 1984 chest x-ray reflects a normal size heart.  Cardiovascular risk screening exam in November 1989 notes a normal electrocardiogram and normal blood pressure.  A note from July 1991 shows no past medical history of cardiac disease.  An electrocardiogram (EKG) conducted in September 1992 was normal.  Service treatment records show no documentation of any cardiac disease or abnormal tests to suggest cardiac disease or history thereof, nor does any documentation two years post service.  Based on a review of the Veteran's claim file, the examiner opined that the Veteran's heart condition (cause of death) did not develop during active military service or one year from discharge of active military service.

Although the appellant no doubt sincerely believes in the viability of his claim, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record, so both lay and medical, and the evaluation of its competency and credibility to in turn determine its ultimate probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

The VA medical examiners' opinions are the most compelling evidence of record and against the appellant's claim since they are not just based on a review of the pertinent medical and other history but also are supported by sound rationale and consider the unique facts and circumstances of this specific case.  See Nieves-Rodriguez, 22 Vet. App. at 298 (indicating the probative value of a medical nexus opinion is not determined solely by whether the commenting physician reviewed the claims file, rather, by the factually accurate, fully articulated, sound reasoning for the conclusion expressed).  Their suppositions are supported by the evidence of record.  

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit recognized lay evidence as potentially competent to support the presence of disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records.  But the Federal Circuit held in Buchanan that the Board equally retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence, against other evidence in the file to determine which evidence is more or most probative. 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, flat feet (pes planus), varicose veins, ringing in the ears (tinnitus), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As such, supporting medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology of disease.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  But if, instead, the type of condition at issue is not one that is readily amenable to lay diagnosis or probative comment on its etiology, there has to be medical evidence supporting the claim.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease). 

In this case, this medical issue involved is complex and a lay person, without formal training, education, experience and expertise in this area, is not competent to offer an opinion addressing whether the Veteran's service-connected disabilities caused or contributed to her death.  See Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  So medical evidence is needed to support the claim and, unfortunately, for the reasons and bases discussed, the most probative medical evidence in the file is against the claim, not supportive of it.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the claimant's position.) 

None of the medical evidence in the file (that is, which provides supporting rationale) suggests or indicates that, as likely as not, the disorders listed on the Veteran's certificate of death were related to his military service.  Moreover, none of the medical evidence in the file, with this required rationale and likelihood, attributes her death either principally or secondarily to her service-connected disabilities.  So there is not the required connection between her unfortunate death and military service.  Thus, the Board finds that the preponderance of the evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  Consequently, there is no reasonable doubt to resolve in the appellant's favor.  38 C.F.R. § 3.102.  The Board is sympathetic to his loss of his wife, but may not go beyond the factual evidence presented in this claim to provide a favorable determination.  Accordingly, his appeal must be denied. 


ORDER

Service connection for the cause of the Veteran's death is denied. 



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


